Citation Nr: 0117394	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  00-10 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left leg 
disorder.

2.  Entitlement to service connection for a right knee 
disorder.

3.  Entitlement to an increased evaluation for 
gastroesophageal reflux disease (GERD), currently evaluated 
as 10 percent disabling, on appeal from the initial 
evaluation.

4.  Entitlement to an increased evaluation for low back pain 
with radiation to the lower extremities, currently evaluated 
as 10 percent disabling, on appeal from the initial 
evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Christopher J. Gearin, Counsel


INTRODUCTION

The veteran had active service from August 1979 to May 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 1999 and April 2000 decisions 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.

A hearing was held on September 21, 2000, in Chicago, 
Illinois, before Bettina S. Callaway, a member of the Board 
who was designated by the Chairman to conduct the hearing 
pursuant to 38 U.S.C.A. § 7107(c) (West Supp. 2000) and who 
is rendering the determination in this case.


FINDINGS OF FACT

1.  All evidence necessary for the disposition of this appeal 
has been obtained by the RO.  

2.  The preponderance of the competent evidence of record 
demonstrates that the veteran does not currently have a 
diagnosed left leg or right knee disability.




CONCLUSION OF LAW

A left leg and a right knee disorder were not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. § 3.303 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000).  Among other things, this law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of the VA with respect to the duty to assist, and supersedes 
the decision of the United States Court of Appeals for 
Veterans Claims (Court) in Morton v. West, 112 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, No. 96-1517 
(U.S. Vet. App. Nov. 6, 2000) (per curiam order), which had 
held that the VA cannot assist in the development of a claim 
that is not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the Veterans Claims Assistance Act of 2000, or 
filed before the date of enactment and not yet final as of 
that date. Veterans Claims Assistance Act of 2000, Pub. L. 
No. 106-475, § 7, subpart (a), 114 Stat. 2096(2000).  See 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Among the changes in the law brought about by the Veterans 
Claims Assistance Act of 2000, VA has a heightened duty to 
assist the veteran in developing evidence in support of a 
claim for service connection.  Such assistance includes 
identifying and obtaining evidence relevant to the claim, and 
affording the veteran a VA rating examination unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the veteran's claim.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No 106-475, § 3(a), 114 Stat. 
2096 (2000).

The Board has reviewed the veteran's claims in light of the 
new Veterans Claims Assistance Act of 2000, and concludes 
that while the RO did not necessarily fully comply with the 
new notification requirements at the time the veteran's claim 
was filed, a substantial body of lay and medical evidence was 
developed with respect to the veteran's claim, and the RO's 
statements and supplemental statement of the case clarified 
what evidence would be required to establish service 
connection for a left leg and a right knee disorder.  The 
veteran responded to the RO's communications with additional 
evidence, written argument, and testimony, curing (or 
rendering harmless) the RO's earlier omissions.  See Bernard 
v. Brown, 4 Vet. App. 384, 393-94 (1993); VA O.G.C. Prec. 16-
92, para. 16 (57 Fed. Reg. 49,747 (1992)) ("if the appellant 
has raised an argument or asserted the applicability of a law 
or [Court] analysis, it is unlikely that the appellant could 
be prejudiced if the Board proceeds to decision on the matter 
raised").  The Veterans Claims Assistance Act of 2000 also 
requires VA to provide a medical examination when such an 
examination is necessary to make a decision on the claim.  
See Veterans Claims Assistance Act of 2000, Pub. L. No 106-
475, § 3(a), 114 Stat. 2096 (2000) (to be codified at 38 
U.S.C. § 5103A).  This obligation was satisfied by the 
October 1998 VA examinations requested and accomplished in 
connection with this claim.  The Board is satisfied that all 
relevant facts have been properly and sufficiently developed, 
and that the veteran will not be prejudiced by proceeding to 
a decision on the basis of the evidence currently of record.

As noted above, the Board finds that all relevant facts have 
been properly developed, and that all relevant evidence 
necessary for an equitable resolution of the issue on appeal 
has been identified and obtained by the RO.  The evidence 
includes the veteran's service medical records, reports of VA 
rating examinations and outpatient treatment records, and 
personal statements and testimony, as well as private medical 
and lay evidence submitted by the veteran in support of her 
claim.  The Board is not aware of any additional relevant 
evidence that is available in connection with these two 
issues on appeal.  Therefore, no further assistance to the 
veteran regarding the development of evidence is required.  
See Veterans Claims Assistance Act of 2000.

Under applicable criteria, service connection will be granted 
for disability resulting from injury or disease incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be 
granted for any disease diagnosed after discharge when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

In this case, the veteran contends that she developed a left 
leg disability, manifested by pain, as a consequence of an 
in-service motor vehicle accident in November 1996.  She also 
contends that she developed a right knee injury as a result 
of arthroscopic surgery performed in 1983.  

After reviewing the claims files, however, the Board finds 
that the preponderance of the evidence is against the 
veteran's claims for entitlement to service connection for a 
left leg and a right knee disorder for the following reasons.

First, there is no competent evidence that the veteran 
sustained a chronic left leg or right knee disorder during 
military service.  In connection with her claims, the service 
medical records reveal that in November 1996, the veteran was 
involved in a significant motor vehicle accident.  She was 
taken from the accident scene to the emergency room of a 
local hospital.  At the time she was diagnosed with 
complaints of left leg pain and a left leg contusion.  
Subsequent service medical records, however, are negative for 
a chronic left leg disorder.  For example, according to a 
November 1996 service physical therapy record, the examiner 
noted that the bilateral lower extremity strength was within 
normal limits.  Although the November 1996 service examiner 
recorded the veteran's complaints of left hip and buttock 
pain due to a contusion from the motor vehicle accident, the 
examiner made no findings with respect to a chronic left leg 
disorder.  Thus, there is no evidence that the veteran 
developed a chronic left leg disorder due to the November 
1996 motor vehicle accident during service.

Likewise, the service medical records are negative for a 
right knee disorder.  According to a July 1987 service 
examination "Report of Medical History" the veteran indicated 
that she had undergone arthroscopy of the right knee in 
February 1983.  The service examiner noted, however, that 
there was no residual internal derangement.  The arthroscopic 
operation report is not associated with the veteran's service 
medical records.  Nevertheless, assuming that the veteran did 
undergo arthroscopic right knee surgery in the early 1980s 
while in service, the service medical records are negative 
for a subsequent post-operative residuals for a right knee 
disability.  Thus, there is no medical evidence of a 
diagnosed chronic right knee disorder during the veteran's 
military service.  Without a particular injury or disease 
resulting in disability that was incurred coincident with 
service in the Armed Forces, service connection cannot be 
established for either the of veteran's claimed left leg or 
right knee disorder.  See 38 C.F.R. §  3.303.

Furthermore, according to a private November 1996 
consultation report, the veteran's neurologist examined the 
veteran over a week after her motor vehicle accident.  
Although the veteran's neurologist noted her complaint of 
pain radiating down her left leg, the neurologist did not 
diagnose a left leg disorder.

Similarly, the post-service medical evidence is negative for 
a chronic left leg or right knee disorder.  According to an 
October 1998 VA radiologic report, the examiner found no 
abnormalities of the left leg or right knee.  Moreover, on 
examination in October 1998, the VA examiner diagnosed status 
post arthroscopic right knee surgery, etiology unknown, with 
normal physical examination.  Additionally, although the 
examiner noted that the veteran complained of left leg pain 
when standing or walking, the examiner made no diagnosis with 
respect to a left leg disability.  Although after the motor 
vehicle accident, the veteran was variously diagnosed with 
left hip dysfunction, as noted above, the October 1998 VA 
examiner found no abnormality of the left hip, and the 
October 1998 x-ray studies of the left hip were negative.  
The Board finds this October 1998 VA medical evidence 
compelling because it was based on a complete physical 
examination of the veteran along with x-ray studies.  
Therefore, despite the veteran's general complaints of left 
leg and right knee pain, the Board finds the veteran does not 
currently have a left leg or right knee disorder based on the 
medical evidence of record.

In the case of Sanchez-Benitez v. West, 13 Vet. App. 282, 285 
(1999), the Court held that pain alone, without a diagnosed 
or identifiable underlying malady or condition, does not in 
and of itself constitute a disability for which service 
connection may be granted.  Although the service medical 
records reveal that the veteran complained of left leg pain 
as a result of the November 1996 motor vehicle accident, the 
subsequent service medical records and post-service medical 
records are negative for a diagnosed or identifiable 
underlying malady or condition.  The same is true for the 
veteran's service connection claim for a right knee disorder.  
Therefore, without a diagnosed medical disability, the 
veteran's claims for service connection for a left leg and 
right knee disorder must be denied.

The Board has considered the evidence of record that favors 
the veteran's claims. Nevertheless, the Board finds that this 
favorable evidence is outweighed by the evidence discussed in 
the preceding paragraphs.  For example, the veteran's own 
contentions in her September 2000 testimony and various 
written statements are essentially the only evidence of 
record that favor her claims.  Although the veteran contends 
that she developed her claimed left leg and right knee 
disorders as a result of military service, as a lay person 
untrained in the fields of medicine and/or science, she is 
not competent to render medical opinions.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Likewise, the 
veteran's private physicians have not diagnosed her with a 
chronic left leg or right knee disability.  The Board 
acknowledges the veteran's testimony regarding her left leg 
and right knee pain, nevertheless, the medical evidence of 
record is negative for a left leg or right knee disorder.  

In this regard, the Board notes that during the September 
2000 hearing before the undersigned, the veteran's 
representative referred to a VA compensation examination 
dated "October 27, 2000" in which the VA examiner noted 5 
degrees of right knee hyperextension.  Given that this 
hearing took place in September 2000, the Board notes that 
the representative clearly was referring to the VA 
compensation examination dated October 27, 1998.  While it is 
true that the October 27, 1998 VA examiner noted the 5 
degrees of right knee hyperextension, nevertheless, as noted 
previously, the VA examiner ultimately diagnosed the 
veteran's knee as normal.  In other words, the VA examiner 
found no right knee disability.

Accordingly, the Board finds that the preponderance of the 
evidence weighs against the appellant's claims.  Hence, 
service connection for a left leg and a right knee disorder 
is denied.  In reaching this decision, the Board considered 
the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the appellant's 
claims, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Board notes that the RO, in its rating decisions in 1999 
and 2000 denying entitlement to service connection for left 
leg and right knee disabilities, found the claims to be not 
well-grounded in that there was no showing of a current 
disability.  The Veterans Claims Assistance Act of 2000, as 
previously noted, eliminated the concept of a well-grounded 
claim as a basis for denial.  Nevertheless, the Board does 
not find that the case should be remanded to the RO for 
adjudication on the merits, inasmuch as the veteran was 
clearly notified of the requirement that there be a current 
disability and that the claim was denied due to the absence 
of medical evidence showing current left leg and right knee 
disabilities.  The veteran was accorded VA evaluations with 
respect to these claimed disabilities, and the lack of a 
current disability cannot be cured by any action taken on 
remand.


ORDER

Service connection for a left leg and a right knee disorder 
is denied.


REMAND

The veteran contends that her currently assigned 10 percent 
disability ratings, on appeal from the initial evaluations, 
do not accurately reflect the severity of her service-
connected GERD or low back pain with radiation.

As noted above, there has been a significant change in the 
law during the pendency of this appeal.  Because of the 
change in the law brought about by the Veterans Claims 
Assistance Act of 2000, a remand in this case is required for 
compliance with the notice and duty to assist provisions 
contained in the new law.  See Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §§ 3-4, 114 Stat. 2096, 2096-
2100 (2000) (to be codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107).  In addition, because the VA RO has 
not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
this and the following reasons, a remand is required with 
respect to these two issues on appeal.

To begin with, the Board does not have sufficient evidence to 
decide the claim.  VA regulations require that a physical 
examination be conducted when evidence indicates that there 
has been a material change in a disability or where it is 
necessary to determine the current severity of a disability.  
38 C.F.R. § 3.327(a) (2000).  However, the last thorough VA 
examinations for these disorders were conducted in October 
1998.  Therefore, the Board finds that the findings made by 
VA in October 1998 with respect to the veteran's claims are 
not current.

Moreover, in testimony before the undersigned in September 
2000, the veteran contended that her GERD and low back 
disorder have increased in severity.  For example, with 
respect to GERD, she described that she would experience 
sharp chest pains that made her feel like she was dying or 
was having a heart attack.  As a result, her medication had 
been increased.  With respect to her low back, she explained 
that she was experiencing increased stiffness and pain.  She 
also remarked that, although it bothered her at work, she did 
not tell her employer.  Therefore, it is necessary to provide 
the veteran a VA examination to evaluate the current severity 
of her service-connected disorders since she has indicated 
that these conditions have worsened.  See Snuffer v. Gober, 
10 Vet. App. 400, 402-403 (1997); see also Allday v. Brown, 7 
Vet. App. 517, 526 (1995) ("where the record does not 
adequately reveal the current state of the claimant's 
disability ..., the fulfillment of the statutory duty to assist 
requires a thorough and contemporaneous medical 
examination").

Further, because the severity of the veteran's service-
connected low back disorder is evaluated by reference to 
limitation of motion, consideration must be given to the 
criteria discussed in DeLuca v. Brown, 8 Vet. App. 202 
(1995), and VA is required to obtain adequate and competent 
evidence that will permit an informed assessment of whether 
greater limitation of motion or additional functional loss is 
likely to arise on use or during flare-ups.  See also 38 
C.F.R. § 4.40 and § 4.45 (2000).

The Board is not competent to render medical determinations 
that are not solidly grounded in the record.  See Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  Thus, given that the 
veteran contends that her GERD and low back disorder have 
increased in severity and there has been no recent 
examination of these disorders since October 1998, the 
medical evidence of record is incomplete.  

The Board reminds the appellant that consideration of a claim 
for VA compensation benefits is premised on her cooperation 
with respect to the proper development of her claim.  Under 
VA regulations, it is incumbent that she submit to a VA 
examination if she is applying for VA compensation benefits.  
Dusek v. Derwinski, 2 Vet. App. 519, 522 (1992).

Therefore, in order to afford the veteran due process and 
insure that the record before the Board is complete, this 
case is REMANDED to the RO for the following action:

1.  The RO should appropriately contact 
the veteran and request that she submit 
the names (and for non-VA treatment, the 
addresses) and approximate dates of 
treatment for all VA and non-VA medical 
treatment received for her service-
connected GERD and low back pain with 
radiation to the lower extremities during 
the pendency of this claim.  After 
obtaining any necessary consent, the RO 
should request copies of any records that 
have not already been obtained.

2.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the veteran, it should appropriately 
inform the veteran of this and request 
her to provide a copy of the outstanding 
medical records.

3.  The veteran should be scheduled for a 
VA gastrointestinal examination for the 
purpose of ascertaining the severity of 
the veteran's service-connected hiatal 
hernia with reflux.  It is imperative 
that the claims file be made available to 
and be reviewed by the examiner in 
connection with the examination.  Any 
tests and studies deemed necessary by the 
examiner should be performed.  The 
examiner is requested to report all 
findings in detail to allow for 
evaluation under applicable diagnostic 
criteria, including 38 C.F.R. § 4.114, 
Diagnostic Code 7346.  

4.  The RO should also schedule the 
veteran for appropriate VA examination of 
the lumbar spine.  The examiner should be 
provided a copy of this remand together 
with the veteran's entire claims folder, 
and the examiner is asked to indicate 
that he or she has reviewed the claims 
folder.  All necessary tests, including 
x-rays if indicated, should be conducted 
and the examiner should review the 
results of any testing prior to 
completion of the report.  The examiner 
should identify all residuals 
attributable to the veteran's service-
connected low back disorder, to include 
any radiating neuropathy into the lower 
extremities.  

a)  The examiner should note range 
of motion measurements for the 
lumbar spine in all planes and 
should state what is considered 
normal range of motion.  Whether 
there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely 
to be additional range of motion 
loss due to any of the following 
should be addressed: (1) pain on 
use, including during flare-ups; (2) 
weakened movement; (3) excess 
fatigability; or (4) incoordination.  
The examiner is asked to describe 
whether pain significantly limits 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly.  All limitation of 
function must be identified.  If 
there is no pain, no limitation of 
motion and/or no limitation of 
function, such facts must be noted 
in the report. 38 C.F.R. §§ 4.40, 
4.45.

b)  Any indications that the 
veteran's complaints of pain or 
other symptomatology are not in 
accord with physical findings on 
examination should be directly 
addressed and discussed in the 
examination report.

c)  The examiner must provide a 
comprehensive report including 
complete rationales for all 
conclusions reached. If further 
testing or examination by other 
specialists is determined to be 
warranted in order to evaluate the 
residuals of the condition in issue, 
such testing or examination is to be 
accomplished.

5.  Prior to readjudicating the issues, 
as outlined in the foregoing 
instructions, the RO must review the 
claims files and ensure that all 
notification and development action 
required by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475 is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  In 
addition, the application of all 
pertinent Diagnostic Codes should be 
considered, and all other applicable VA 
regulations should be specifically 
discussed.

6.  The RO should also ensure that all 
development requested by the Board has 
been completed in full, to the extent 
possible.  If not, corrective action 
should be taken.  Specific attention is 
directed to the examination reports.  If 
the requested examinations do not include 
fully detailed descriptions of pathology 
and all test reports, special studies or 
adequate responses to the specific 
opinions requested, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2000); see also Stegall v. 
West, 11 Vet. App. 268 (1998).

7.  The RO must then readjudicate the 
veteran's claims, with application of all 
appropriate laws and regulations, and 
consideration of any additional 
information obtained as a result of this 
remand.  DeLuca v., 8 Vet. App. 202.  
Consideration should also be given to 
assigning "staged ratings" pursuant to 
Fenderson v. West, 12 Vet. App. 119 
(1999) for both service-connected 
disorders.  If the decision with respect 
to the claims remains adverse to the 
veteran, she and her representative 
should be furnished a supplemental 
statement of the case and afforded an 
appropriate period of time within which 
to respond thereto.

Thereafter, subject to current appellate procedures, this 
case should be returned to the Board for further appellate 
consideration, if appropriate.  The Board does not intimate 
any opinion, either factual or legal, as to the ultimate 
disposition warranted in this case.  No action is required of 
the veteran until she is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 



